Title: From Benjamin Franklin to a Committee of the Library Company of Philadelphia, 22 August 1772
From: Franklin, Benjamin
To: Library Company of Philadelphia


Gentlemen,
London, Augt. 22. 1772
I received your Bill on Whitmore for £125 Sterling, which is carried to the Credit of the Library Company. With this you will receive the Books, of which inclosed I send the Invoice. I hope they will come safe to hand, and please. The Journals of the House of Commons are not to be had at present under 25 Guineas, or £25, therefore I did not think it adviseable to send them, as at Auctions or Sales one has frequent Opportunities of purchasing them much lower. Besides they are Books rather to be consulted on Occasion than read, and any one having such Occasion may find them in the Assembly’s Library. I will however send them if you direct me to do it. With great Regard, I am, Gentlemen, Your most obedient humble Servant
B Franklin
Messrs. Robt. Strettel Jones, Saml Rhoads, and Josiah Hewes
 
Addressed: To / Messrs. Robt. Strettel Jones / Samll Rhoads, & Josiah / Hewes, a Commte. of the Di- / rectors of the Library Company. / Philadelphia / per Capt. Falconer
Endorsed: London August 22 1772 Letter from B Franklin per Capt. Falconer.
